Citation Nr: 9926456	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-18 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1. Entitlement to service connection for bilateral pes 
planus.

2. Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1965 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Honolulu, 
Hawaii Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition as to the issue of entitlement to service 
connection for bilateral pes planus has been obtained.

2. The veteran has not provided competent medical evidence 
demonstrating that bilateral pes planus which preexisted 
active duty underwent permanent increase in severity 
during active duty.

3. The veteran has not provided competent medical evidence 
demonstrating that the present degenerative disc disease 
of his lumbar spine is due to an injury or disease related 
to active service.


CONCLUSIONS OF LAW

1. Bilateral pes planus which preexisted active duty is not 
shown to have been aggravated coincident with active duty.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991);  38 C.F.R. 
§§  3.303, 3.306 (1998).

2. The veteran has not submitted evidence of a well-grounded 
claim for service connection for degenerative disc disease 
of the lumbar spine.  38 U.S.C.A. § 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991);  38 C.F.R. § 3.303 (1998). 

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (1998).  However, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has also held that although a claim need 
not be conclusive, the statute provides that it must be 
accompanied by evidence that justifies a "belief by a fair 
and impartial individual" that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. §§ 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Bilateral Pes Planus

Initially, the Board notes that the veteran's service 
connection claim for aggravation of pes planus is found to be 
well-grounded under 38 U.S.C.A. § 5107(a).  That is he has 
presented a claim which is plausible.  Murphy, 1 Vet. App. at 
81.  The Board is satisfied that all relevant facts as to 
this issue have been properly developed, and that no further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The veteran's entrance examination notes pes planus, 
3°external rotation of the ankle, asymptomatic in May 1965.  
Subsequent service medical records refer to the condition 
only twice.  The veteran was fitted for molded arch supports 
in May 1978 and complained of left ankle pain on plantar 
flexion and was issued a brace in December 1978.

In July 1997 the veteran stated that he had not sought 
treatment since service, but had treated himself with over-
the-counter medications.  In October 1997 the veteran 
underwent a VA examination.  He reported that he had constant 
pain in his ankles and feet which was sometimes alleviated by 
using special shoes and inserts.  He complained of residual 
pain at night if he stood for prolonged periods during the 
day and self-treated with acetaminophen.  Examination 
revealed an absence of bilateral arches, mild tenderness on 
palpation and bilateral bunions.  X-rays showed mild 
bilateral pes planus and hallux valgus.

In this case, the medical evidence does not show aggravation 
during service.  The bilateral pes planus has not required 
professional treatment since December 1978 and the condition 
which was first diagnosed many years ago was characterized as 
"mild"  at the recent VA examination.  The examiner did not 
suggest that the pes planus had increased in severity during 
the veteran's period of service.  The Board notes that the 
service medical records document the veteran's active 
participation in sports and activities throughout his career 
including karate, bowling, and frequent racquetball as late 
as 1987 with no complaints related to pes planus.  The Board 
further notes that there is no indication in the records that 
the veteran's duty status was ever affected by his pes 
planus.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  Based on its 
review, the Board finds the evidence of record clearly 
establishes that bilateral pes planus was present on service 
entry, with no convincing evidence that it was aggravated 
therein.  See 38 C.F.R. § 3.304.  Consequently, the claim for 
service connection will is not established.  


Degenerative disc disease of the lumbar spine

Service medical records show that the veteran complained of 
right-sided back pain in February 1969 four days after heavy 
lifting; the impression was muscle strain.  In June 1970 the 
veteran reported low back pain without radicular features.  
Range of motion testing was performed "gingerly" but 
satisfactorily, straight leg raising was "ok" and some 
paravertebral tenderness was noted.  In March 1971 the 
veteran reported "wrenching" his back.  No spinal 
tenderness was observed.  Diffuse paraspinal pain without 
radiation was noted.  X-rays showed no significant 
abnormalities.  The impression was low back strain.  Back 
pain described as a dull ache was reported in October 1977, 
the assessment was low back strain.  In April 1989 the 
veteran reported a sharp pain in his back while leaning over.  
A dull aching lumbar pain followed which increased after the 
veteran went bowling the next night.  The assessment was low 
back strain and the veteran was placed on light duty for a 
week.

In July 1997 the veteran stated that he had not sought 
treatment since service, but had treated himself with over-
the-counter medications.  The veteran underwent a VA 
examination in October 1997.  The examiner recorded a history 
of a warehouse injury and a subsequent diagnosis of 
degenerative disc disease.  The veteran reported early 
morning stiffness and pain and flare-ups twice per month 
which lasted 2 to 3 days.  Examination of the lumbar spine 
revealed degenerative disc disease of the lumbar spine.  X-
rays showed minimal degenerative changes.  

In his VA Form 9 Substantive Appeal the veteran stated that 
the record should reflect that working in a warehouse was his 
job for 18 years in the Air Force.  His official service 
records reflect that he was a supply management 
superintendent for 23 years in service.  

Based upon the evidence of record, the Board finds that the 
veteran has not submitted competent medical evidence 
demonstrating that his present back disability is due to an 
injury incurred in or aggravated by active service.  The only 
evidence of a nexus between the present lumbar spine 
disability and active service is the opinion of the veteran.  
While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
The VA examiner in October 1997 recorded a history of the 
veteran injuring his back in a warehouse and being diagnosed 
with degenerative disc disease.  The examiner did not proffer 
an opinion regarding the etiology of the degenerative disc 
disease.  The Court has held that bare transcription of lay 
history unenhanced by any additional medical comment by the 
examiner, is not competent medical evidence required to make 
the claim well grounded.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  Furthermore, there is no clinical evidence 
suggesting that the symptoms exhibited by the veteran in 
service represented the onset of chronic back disability.  
See Savage 10 Vet. App. at 497.  Consequently, the Board 
concludes that the veteran has not submitted evidence of a 
well-grounded claim for service connection for a lumbar spine 
disorder.  38 U.S.C.A. § 5107(a).


ORDER


Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

